DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-7,9-12,14-17,24-26, and 29-33 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Goei (US 2014/0321913).
For claim 1, Goei teaches a marine bioproduction facility for farming of sessile marine organisms in a body of water with a water surface, wherein the facility comprises at least one cluster, wherein said at least one cluster comprises at least two production modules (10), the production modules of the at least one cluster being arranged side by side in a two-dimensional scalable and selectable pattern, confined within a vertical column with a pre-defined horizontal cross section and extending downwardly from the water surface, each production module being configured to be operated independently of another production module, and at least one of the at least two production modules includes at least one growth surface for sessile marine organisms (see Figures 4 and 5), each production module comprising:
an upper part (14) comprising at least one opening adapted to allow individual access to the vertical column in which the production module is arranged, and a ring structure around the opening having a positive buoyancy in water, an outer circumference of the ring structure having one of the following shapes: polygonal, circular and elliptical, and
wherein the at least one production module includes fixture and suspension structure (4,2,17,22) for attachment, deployment, and recovery of the at least one growth surface (12) for sessile marine organisms (see Figures 1-2a).
	For claim 2, Goei teaches wherein the fixture and suspension structure comprises a mounting fixture (17) arranged on the upper part, the at least one growth surface being connected to the mounting fixture, and the mounting fixture being adapted to pay out and suspend the at least one growth surface (see Figures 1-2a).
	For claim 3, Goei teaches guiding structure (2) configured to keep the at least one growth surface within a corresponding vertical column.
	For claim 4, Goei teaches wherein the guiding structure comprises a weight (2) connected to the at least one growth surface, to extend the at least one growth surface within the corresponding vertical column.
	For claim 5, Goei teaches wherein the at least one of the at least two production modules comprises at least one of: a tank with a tank volume (tank volume formed from within the openings through members (12 and 20)), and technical equipment.
	For claim 6, Goei teaches wherein the at least one production module comprises a lower part (3) configured to be arranged below the upper part (14).
	For claim 7, Goei teaches wherein the guiding structure (2) comprises a retaining fixture (4) arranged on a lower part (3), the retaining fixture including a guiding ring for attaching the at least one growth surface (12) to the lower part.
	For claim 9, Goei teaches the lower part (3) of the at least one production module further comprising a ring structure (4), with an outer circumference having one of the following shapes: polygonal, circular and elliptical.
	For claim 10, Goei teaches wherein the guiding structure (2) comprises the ring structure (4) of the lower part (3), and the at least one growth surface or a cable (6) connected thereto passes through the ring structure.
	For claim 11, Goei teaches wherein the lower part (2) has a negative buoyancy in water.
	For claim 12, Goei teaches wherein the fixture and suspension structure (17,22,4,2) is arranged on the upper and lower parts of the at least one production module and is configured to stretch the at least one growth surface between the upper and lower parts for deploying and retrieving the at least one growth surface through the opening in the upper part (see Figure 1).
For claim 14, Goei teaches wherein the tank volume (tank volume formed from within the openings through members (12 and 20)) is configured to be accessed via the opening of the corresponding upper part (14).
	For claim 15, Goei teaches wherein the two-dimensional scalable and selectable pattern is one of the following: random, serpentine, linear, triangular, square, and hexagonal close- packed (HCP) (see Figure 4).
For claim 16, Goei teaches wherein the at least one cluster (a plurality of (10)) has a polygonally-shaped circumference having one of the following shapes: triangle, square, rectangle, pentagon, and hexagon (see Figure 4).
	For claim 17, Goei teaches wherein each production module (10) is mechanically linked to at least one neighboring production module (see Figure 4).
	For claim 24, Goei teaches wherein each of the at least two production modules (10) is assigned a unique production module address identifying its location in the facility (implicit within Figure 4).
	For claim 25, Goei teaches wherein at least one growth surface (12) is sectioned and wherein each section is assigned a unique section address identifying its location in the corresponding production module (implicit within Figure 4).
	For claim 26, Goei teaches wherein the at least one cluster (a plurality of (10)) is assigned a unique cluster address identifying its location in the facility (implicit within Figure 4).
	For claim 29, Goei teaches wherein the facility comprises at least one macroscale structure including at least two clusters that are mechanically linked (by (30,34,32) in Figures 4).
	For claim 30, Goei teaches wherein the at least one macroscale structure comprises at least one cluster with a polygonally-shaped circumference (see Figure 4).
	For claim 31, Goei teaches wherein the at least one macroscale structure comprises two or more triangular clusters (see Figure 4).
	For claim 32, Goei teaches wherein at least one side of a polygonal cluster is closed to surrounding water by a barrier comprising at least one  of the following: a number of closed production modules in the shape of cylindrical tanks linked side by side, a sheet, and a curtain (see Figures 4 and 5).
	For claim 33, Goei teaches wherein the at least one macroscale structure comprises at least two triangular clusters arranged such that  closed sides of at least two polygonal clusters connect to form an extended closed barrier (see Figures 4 and 5).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goei (US 2014/0321913) in view of JPH01146850 (‘850).
For claim 8, as described above, Goei discloses most of the claimed invention except for mentioning wherein the growth surface is connected at a lower end to a cable which passes via a retaining fixture arranged on a lower part of the at least one production module and returns to a take-up fixture on the upper part.
‘850 teaches that it is old and well known in the art to provide the growth surface is connected at a lower end to a cable (11) which passes via a retaining fixture (13) arranged on a lower part of the at least one production module and returns to a take-up fixture on the upper part (2)(see Figure 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Goei so as to include the growth surface is connected at a lower end to a cable which passes via a retaining fixture arranged on a lower part of the at least one production module and returns to a take-up fixture on the upper part, in a similar manner as taught in ‘850, so as to provide a more secure attachment for the growth surface.
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goei (US 2014/0321913) in view of JP2016150273 (‘273).
For claim 13, as described above, Goei discloses most of the claimed invention except for mentioning the at least one growth surface for sessile organisms being at least one of: sectioned as a function of depth in the vertical column, and formed as a helical strip configured to be rotated about its vertical axis for causing movement of water in the body of water.
‘273 teaches that it is old and well known in the art of aquaculture to provide a liquid circulation device (2) in order to circulate water around the cultured organisms such as oysters.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Goei so as to include the use of a liquid circulation device, in a similar manner as taught in ‘273, in order to circulate water around the cultured organisms and thus provide more oxygen therein.
	Claims 18-23, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Goei (US 2014/0321913) in view of EP 1852015 (‘015).
For claim 18, as described above, Goei discloses most of the claimed invention except for mentioning an upper floor arranged to be floating at or near the surface of the water, and wherein the upper floor comprises the upper parts of at least two production modules.
‘015 teaches that it is old and well known in the art of aquaculture to provide an upper floor (7) arranged to be floating at or near the surface of the water, and wherein the upper floor comprises the upper parts of at least two production modules (see Figure 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Goei so as to include the use of an upper floor, in a similar manner as taught in ‘015, in order to provide an additional reinforcement to the overall aquaculture assembly.
For claim 19, Goei as modified by ‘015 (emphasis on ‘015) further teach wherein the upper floor (7) comprises buoyancy modules for providing buoyancy to the upper floor (see Figure 1).
For claim 20, as described above, Goei discloses most of the claimed invention except for mentioning a lower floor arranged to be submerged in the body of water, wherein the lower floor comprises the lower parts of at least two production modules.
‘015 teaches that it is old and well known in the art of aquaculture to provide a lower floor (4) arranged to be submerged in the body of water, wherein the lower floor comprises the lower parts of at least two production modules (see Figure 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Goei so as to include the use of a lower floor, in a similar manner as taught in ‘015, in order to provide an additional reinforcement to the overall aquaculture assembly.
For claim 21, as described above, Goei discloses most of the claimed invention except for mentioning wherein the facility further comprises a sub-floor arranged below the at least one cluster, and the sub-floor is configured for at least one of the following: collecting waste products, providing a habitat for bottom-living organisms, and increasing the structural strength of the facility.
‘015 teaches that it is old and well known in the art of aquaculture to provide wherein the facility further comprises a sub-floor (4) arranged below the at least one cluster, and the sub-floor is configured for at least one of the following: collecting waste products, providing a habitat for bottom-living organisms, and increasing the structural strength of the facility (see Figure 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Goei so as to include the use of a sub-floor, in a similar manner as taught in ‘015, in order to provide an additional reinforcement to the overall aquaculture assembly.
	For claim 22, Goei as modified by ‘015 (emphasis on ‘015) further teach wherein the sub-floor (4) further comprises one of the following: a mechanically stiff platform of annuli, tanks or cylinders linked side by side and adapted for carrying collection surfaces, and a sheet suspended below the cluster (see Figure 1).
For claim 23, as described above, Goei discloses most of the claimed invention except for mentioning a roof structure arranged above the at least one cluster being configured to provide at least one of the following: environmental protection, a platform for technical installations, an area for growing light dependent cultures, and a solar power collector.
‘015 teaches that it is old and well known in the art of aquaculture to provide a roof structure (7) arranged above the at least one cluster being configured to provide at least one of the following: environmental protection, a platform for technical installations, an area for growing light dependent cultures, and a solar power collector (see Figure 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Goei so as to include the use of a roof structure, in a similar manner as taught in ‘015, in order to provide an additional reinforcement to the overall aquaculture assembly.
For claim 27, as described above, Goei discloses most of the claimed invention except for mentioning wherein the facility comprises a perimeter structure at least partly surrounding the at least one cluster.
‘015 teaches that it is old and well known in the art of aquaculture to provide a perimeter structure (7,6,4) at least partly surrounding the at least one cluster (2) (see Figure 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Goei so as to include the use of a perimeter structure, in a similar manner as taught in ‘015, in order to provide an additional reinforcement to the overall aquaculture assembly.
For claim 28, Goei as modified by ‘015 (emphasis on ‘015) further teach wherein the perimeter structure (7,6,4) is one of the following: a linked structure configured to float and surround the cluster in two dimensions, and a closed barrier structure configured to envelop the cluster partly or completely in the water (see Figure 1).
	Claims 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over Goei (US 2014/0321913) in view of WO 99/56535 (‘535).
For claim 34, as described above, Goei discloses most of the claimed invention except for mentioning the method comprising: - defining actions according to a schedule pertaining to a production module, 
- exposing the upper part of the production module in preparation for insertion of the growth surface, - inserting the growth surface into the production module through the opening in its upper part, - connecting the growth surface to fixtures on the upper part of the production module, 
- incubating the growth surface in the production module for an incubation period, - extracting the growth surface from the production module by pulling it up through the opening in the upper part, and - removing and collecting biomass from the growth surface.
‘535 teaches that it is old and well known in the art of aquaculture to provide the method comprising: - defining actions according to a schedule pertaining to a production module, - exposing the upper part of the production module in preparation for insertion of the growth surface, 
- inserting the growth surface into the production module through the opening in its upper part, - connecting the growth surface to fixtures on the upper part of the production module, - incubating the growth surface in the production module for an incubation period, - extracting the growth surface from the production module by pulling it up through the opening in the upper part, and - removing and collecting biomass from the growth surface (it is noted that these steps are inherently performed within the method of producing sessile marine organisms as taught in ‘535, see pages 3-10).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Goei so as to include the claimed method steps, in a similar manner as taught in ‘535, in order to realize the benefit thereof.
For claim 35, Goei as modified by ‘535 (emphasis on ‘535) further teach - identifying a physical location of one or more of a cluster, using a unique address assigned to the cluster, a production module, using a unique address assigned to the production module, and a growth surface section, using a unique address assigned to the section (it is noted that these steps are inherently performed within the method of producing sessile marine organisms as taught in ‘535, see pages 3-10).
For claim 36, Goei as modified by ‘535 (emphasis on ‘535) further teach wherein the removing and collecting of biomass from the growth surface is performed by at least one of the following processes: scraping, brushing, blowing, suction, shaking, and beating (it is noted that these steps are inherently performed within the method of producing sessile marine organisms as taught in ‘535, see pages 3-10).
For claim 37, Goei as modified by ‘535 (emphasis on ‘535) further teach - connecting the growth surface to fixtures on the lower part of the production module, and - stretching the growth surface between the upper and lower parts on the production module (it is noted that these steps are inherently performed within the method of producing sessile marine organisms as taught in ‘535, see pages 3-10).
For claim 38, Goei as modified by ‘535 (emphasis on ‘535) further teach pre-seeding the growth surface with one of: larvae or juveniles of the sessile marine organisms, before inserting it into the production module (it is noted that these steps are inherently performed within the method of producing sessile marine organisms as taught in ‘535, see pages 3-10).
For claim 39, as disclosed above, Goei as modified by ‘535 teach most of the claimed invention except for mentioning wherein at least one of the steps is performed by automated equipment.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Goei so as to include the step of performing by automated equipment, since the Examiner takes Official Notice that such step is old and well known technique use throughout the arts so as to eliminate human intervention.
For claim 40, as disclosed above, Goei as modified by ‘535 teach most of the claimed invention except for mentioning wherein at least one of the steps is performed by a mobile robot.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Goei so as to include the step of performing by a mobile robot, since the Examiner takes Official Notice that such step is old and well known technique use throughout the arts so as to eliminate human intervention.
For claim 41, Goei as modified by ‘535 (emphasis on ‘535) further teach covering the upper part of one or more production modules by one of: a removable light tight lid, shroud, tarp or housing, for protection from light during the incubation period (“shade” on page 10).
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior art Donovan et al. (US 9339016) teaches a bivalve cage system cultivating oysters above a sea bed.
	The prior art Calinski (US 2011/0017144) teaches a multi-tier marine nursery habitat.
The prior art Quinta Cortinas et al. (US 2008/0029040) teach a submersible mollusk farm.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644